Exhibit 99.1 RADCOM LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2016 UNAUDITED INDEX Page Consolidated Balance Sheets F-2 - F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Comprehensive Income (Loss) F-5 Consolidated Statements of Cash Flows F-6 Notes to Consolidated Financial Statements F-7 - F-15 RADCOM LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands March 31, December 31, ASSETS Unaudited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted bank deposits 32 32 Trade receivables Inventory Other account receivables and prepaid expenses Total current assets SEVERANCE PAY FUND OTHER LONG -TERM RECEIVABLES PROPERTY AND EQUIPMENT, NET Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 2 RADCOM LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data March 31, December 31 LIABILITIES AND SHAREHOLDERS' EQUITY Unaudited CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Deferred revenues and advances from customers Other accounts payable and accrued expenses Total current liabilities NON- CURRENT LIABILITIES: Deferred revenues and advances from customers 72 Accrued severance pay Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Share capital: Ordinary shares of NIS 0.20 par value: Authorized: 20,000,000 shares at March31, 2016 and December31, 2015; 8,781,478 and 8,674,717 shares issued and 8,745,446 and 8,638,685 shares outstanding at March31, 2016 and December31, 2015, respectively Additional paid-in capital Receipts on account of shares - Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. F - 3 RADCOM LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data Three months ended March 31, Unaudited Revenues: Products $ $ Services Cost of revenues: Products Services 66 65 Gross profit Operating expenses: Research and development Less - royalty-bearing participation - - Research and development, net Selling and marketing, net General and administrative Total operating expenses Operating income Financial income (expenses), net ) Income before taxes on income Taxes on income 6 7 Net income $ $ Basic net income per Ordinary Share $ $ Diluted net income per Ordinary Share $ $ Weighted average number of Ordinary Shares used in computing basic net income per Ordinary Share Weighted average number of Ordinary Shares used in computing diluted net income per Ordinary Share The accompanying notes are an integral part of the consolidated financial statements. F - 4 RADCOM LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) U.S. dollars in thousands Three months ended March 31, Unaudited Net income $ $ Other comprehensive income (loss): Foreign currency translation adjustments 98 ) Other comprehensive income (loss) 98 ) Comprehensive income (loss) $ $ ) The accompanying notes are an integral part of the consolidated financial statements. F - 5 RADCOM LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Three months ended March 31, Unaudited Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Depreciation 82 22 Share-based compensation and restricted share units Change in: Severance pay, net 89 Trade receivables ) Other account receivables and prepaid expenses ) Inventories Trade payables ) ) Employees and payroll accrued ) Other accounts payable and accrued expenses ) Deferred revenue and advances from customers ) Net cash provided by (used in) operating activities ) Cash flows used in investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Receipts on account of shares related to exercise of warrants - Exercise of options 71 Exercise of warrants - 80 Net cash provided by financing activities Foreign currency translation adjustments on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ (a) Non-cash investing activities: Purchase of property and equipment $
